EXHIBIT SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2 Consolidated Financial Statements Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets 3 Consolidated Statements of Income and Comprehensive Income 4 Consolidated Statements of Stockholders’ Equity 5 ConsolidatedStatements of Cash Flows 6 Notes to Consolidated Financial Statements 7-20 1 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO
